Citation Nr: 0208572	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right 
shoulder, claimed to have been sustained as a result of a 
right shoulder hemiarthroplasty performed at a VA Medical 
Center in April 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in July 2001.  At that time, the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.


FINDING OF FACT

The evidence does not show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA health care providers in treating the 
veteran's right shoulder condition.


CONCLUSION OF LAW

Additional right shoulder disability has not been shown to be 
the result of VA treatment within the meaning of the 
applicable laws and regulations.  38 U.S.C.A. §§ 1151, 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to claims for compensation under the provisions of 
38 U.S.C.A. § 1151, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant private and VA medical records, including a 
July 1999 VA examination that addressed the veteran's 
contentions in this case.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  A "VCAA 
letter" was sent to the veteran in July 2001.  As such, the 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance or fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  The requirement to show that 
the proximate cause of the additional disability or death was 
fault on VA's part or an event which was not reasonably 
foreseeable was added to the statute by amendments made by 
Public Law 104-204 and applies to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after October 
1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As 
the veteran's claim was received after October 1, 1997 
(August 1998), the amendments to the law apply in this case.

The implementing regulation, 38 C.F.R. § 3.358, provides that 
where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

At a March 1998 VA general medical examination, the veteran 
indicated that in 1956 he underwent reconstruction of his 
right shoulder due to recurrent dislocation.  He stated that 
he had worked with right shoulder pain and marked limitation 
of motion that had developed over the years.  Physical 
examination of the right shoulder revealed marked limitation 
of motion and tenderness.  Range of motion showed 60 degrees 
of abduction, 80 degrees of forward flexion, 10 degrees of 
extension and external rotation, and 40 degrees of internal 
rotation.  The diagnosis was severe degenerative joint 
disease, right shoulder.

An April 1998 VA hospital summary indicates that the veteran 
underwent a right shoulder hemiarthroplasty.  It was noted 
that the veteran tolerated his postoperative course well and 
was stable throughout his hospital stay.  It was noted that 
the veteran's postoperative course was outlined in detail and 
contained restrictions against motion above the shoulder 
until he had healed significantly.  

VA treatment records dated from May 1998 to December 1998 
reflect that the veteran sought follow up treatment for his 
right shoulder condition.  

In June 1998 and October 1998 letters, the veteran's private 
physical therapist indicated that the veteran's overall 
response to treatment had been poor.  In September 1998 and 
December 1998 letters, the veteran's private physical 
therapist indicated that the veteran's overall response to 
treatment "thus far" had been good.  In an April 1999 
letter, the veteran's private physical therapist indicated 
that the veteran's overall response to treatment had been 
poor.  It was noted that the veteran had reported an increase 
in right shoulder pain; the veteran's right shoulder range of 
motion had remained unchanged over the prior several months.

A May 1999 VA record reflects that the veteran was issued a 
TENS unit for his right shoulder condition.

A June 1999 VA treatment note indicates a diagnosis of 
complex regional pain syndrome, adhesive capsulitis status 
post right shoulder replacement.  It was noted that "had 
delay in therapy resulting in adhesive capsulitis."

At a July 1999 VA examination, the veteran stated that he had 
problems with his right shoulder that he had not experienced 
prior to his April 1998 surgery, including pain on lying on 
his shoulder and occasional tingling in his palm.  He 
indicated that the right shoulder pain was constant and more 
sever than prior to surgery.  Examination revealed moderate 
tenderness around the bicep groove but otherwise no 
tenderness to palpation about the right shoulder.  Range of 
motion was as follows: flexion, 35-40 degrees; extension, 25 
degrees; abduction and adduction, 20 degrees; internal 
rotation, 5-10 degrees; and external rotation, 10-15 degrees.  
There were complaints of pain at the terminal degrees of 
motion.  The examiner stated as follows:

Therefore, while [the veteran] may well 
be having additional difficulties with 
the right shoulder compared to 
preoperatively, these difficulties would 
not be considered out of the ordinary as 
far as a potential suboptimal result.

An April 2001 VA treatment record reflects that the veteran 
complained that he had a "frozen shoulder."  It was noted 
that the veteran had marked limitation of motion of the right 
shoulder; the veteran had 5 degrees of abduction and 10 
degrees of flexion, with no external or internal rotation of 
the right shoulder.  The assessment was right shoulder pain 
with adhesive capsulitis.

After a careful review of the evidence of record, including 
the veteran's statements and November 1999 RO hearing 
testimony, the Board finds that compensation pursuant to 38 
U.S.C.A. § 1151 for additional disability of the right 
shoulder, claimed to have been sustained as a result of a 
right shoulder hemiarthroplasty performed at a VA Medical 
Center in April 1998, is not warranted.  First, the Board 
notes that the fundamental question of whether there is 
additional right shoulder disability is not clear.  Pain and 
marked limitation of right shoulder motion has been 
demonstrated both preoperatively and postoperatively.  
Nevertheless, and noting the veteran's many complaints, the 
Board will assume that the veteran has suffered additional 
disability as a result of his April 1998 VA surgery.

While additional right shoulder disability has been 
(arguably) demonstrated, the Board notes that there is no 
medical opinion or evidence showing that there was any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
health care providers in treating the veteran's right 
shoulder condition, either preoperatively, during the 
operation itself, or postoperatively.  In fact, in addressing 
this contention, the July 1999 VA examiner noted that the 
veteran's additional difficulties "would not be considered 
out of the ordinary as far as a potential suboptimal 
result."

In support of his claim, the veteran has submitted a March 
2001 letter from D.C.U., M.D.  In the letter, Dr. D.C.U. 
indicated that individuals undergoing surgery similar to that 
undergone by the veteran in April 1998 should begin physical 
therapy in the early postoperative stage (within fourteen 
days postoperative) "according to modern protocols."  It 
was noted that without the required physical therapy a 
predictable marginal or poor outcome might result.  The Board 
finds that the statements by Dr. D.C.U has little probative 
value, because he only spoke in terms of what could be and 
did not state a definite opinion as to the veteran's 
particular situation.  Not only did Dr. D.C.U. fail to 
indicate that the veteran's condition had worsened following 
his April 1998 surgery, he also did not discuss the veteran's 
physical therapy or supposed lack thereof.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  In reviewing the 
foregoing, the Board has been cognizant of the benefit of the 
doubt rule.  However, as the preponderance of the evidence is 
against the veteran's claim, this case does not present such 
a state of balance between the positive evidence and the 
negative evidence to allow for a favorable determination.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right shoulder, claimed to have 
been sustained as a result of a right shoulder 
hemiarthroplasty performed at a VA Medical Center in April 
1998, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

